     Case 2:21-cv-00258-ER Document 10 Filed 01/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA, :        CIVIL ACTION
et al.,                       :
                              :        NO. 21-00258
          Plaintiffs          :
     v.                       :
                              :
EUGENE SCALIA, et al.         :
                              :
          Defendants          :


                             O R D E R

          AND NOW, this 25th day of January, 2021, upon

consideration of the motion to admit Joseph J. Wardenski,

Esq., as counsel pro hac vice (ECF. No. 7) for Plaintiff State

of New York, it is hereby ORDERED that Mr. Wardenski is

ADMITTED in this case as counsel pro hac vice. Loc. R. Civ. P.

83.5.2(b).

          IT IS FURTHER ORDERED that (i) as counsel pro hac

vice, counsel shall review and become familiar with the

Pennsylvania Rules of Professional Conduct and the rules of

this Court, and agree to be bound by and subject to discipline

thereunder; (ii) that moving counsel, Christopher S. Hallock,

Esq., of the Pennsylvania Office of the Attorney General (1600

Arch St., Suite 300, Philadelphia, PA) shall act as associate

counsel of record, and shall maintain during the pendency of

the proceeding an office within the Eastern District of
     Case 2:21-cv-00258-ER Document 10 Filed 01/25/21 Page 2 of 2




Pennsylvania where all pleadings, motions, notices, and other

papers can be served, Loc. R. Civ. P. 83.5.2(a); and (iii)

counsel shall pay the admission fee to the Clerk of Court.



          AND IT IS SO ORDERED.


                                 /s/ Eduardo C. Robreno
                                 EDUARDO C. ROBRENO, J.
